Citation Nr: 1633502	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  09-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include erectile dysfunction and neurogenic bladder, claimed as due to Agent Orange exposure and/or exposure to ionizing radiation. 

2.  Entitlement to service connection for tongue cancer, to include metastasis to the neck lymph nodes, claimed as due to Agent Orange exposure. 

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1958 to February 1962 and from June 1963 to May 1978. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Seattle, Washington (RO), which in pertinent part, denied the benefits sought on appeal.  In a July 2008 rating decision, the RO denied the claims for service connection for prostate cancer, erectile dysfunction, and bladder disorder.  

In June 2011, the Veteran testified on the issues of service connection for prostate cancer, erectile dysfunction, and bladder disorder, before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  These claims were remanded by the Board in November 2011 for additional development. 

In a June 2013 rating decision, the RO denied service connection for hypertension, and in an August 2015 rating decision, the RO denied service connection for tongue cancer.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 

2.  The competent evidence does not demonstrate that the Veteran was exposed to Agent Orange or other herbicide agents, or ionizing radiation during his period of service.

3.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service. 

4.  The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction and bladder disorder had an onset in service or is otherwise related to his active military service. 

5.  The preponderance of the evidence is against a finding that the Veteran's tongue cancer had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include erectile dysfunction and neurogenic bladder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 
 
2.  The criteria for service connection for tongue cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, VA sent the Veteran letters prior to adjudication of the claims in July 2008 and June 2013, which satisfied VA's duty to notify. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Board remanded the matters of entitlement to service connection for prostate cancer with erectile dysfunction and bladder disorder in November 2011 to the RO (via the Appeals Management Agency (AMC)) for additional development in order to attempt to corroborate the Veteran's allegations of in-service exposure to ionizing radiation.  The Board finds that there has been substantial compliance with all of the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA examinations under the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not warranted in this case.  While the record reflects current diagnoses of prostate cancer, erectile dysfunction, bladder cancer, and tongue cancer, treatment records do not show that the Veteran was first diagnosed with or treated for any of those disorders until many years after his discharge from service.  The Veteran asserts that his diagnosed disorders are etiologically related to his alleged in-service exposure to Agent Orange and/or ionizing radiation.  However, his reports that he was exposed to Agent Orange during service are not supported by the record.  As explained further below, the Veteran is not entitled to presumptive exposure to herbicides, and there is no credible evidence of record that shows the Veteran was otherwise exposed to herbicides or ionizing radiation. 

Other than the Veteran's own statements, there is no evidence of record that links the Veteran's prostate cancer with erectile dysfunction and bladder disorder, and his tongue cancer to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran's diagnosed disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board finds that any new medical opinion obtained today that purports to link the current diagnoses to service would be speculative at best, as there is no showing of element (2) from the McLendon analysis above - any evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  A new examination today would not provide a reasonable possibility of substantiating the Veteran's claims, and VA has no further duty to assist in this regard.  38 U.S.C.A. § 5103A(a)(2). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183   (2002).




2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks entitlement to service connection for prostate cancer with erectile dysfunction and bladder disorder, as well as entitlement to service connection for tongue cancer.  The Veteran contends that he incurred prostate cancer and tongue cancer as a result of in-service exposure to residuals of Agent Orange while serving onboard a naval ship that had previously been stationed in the coastal waters of the Republic of Vietnam.  In the alternative, the Veteran contends that he was exposed to ionizing radiation while serving on board a naval tug ship that worked in close vicinity to the Eniwetok Atoll.  The Veteran also has claimed that he was exposed to other toxins and chemicals while he served naval ships that may have caused his prostate and/or tongue cancer.

The competent medical evidence of record demonstrates that the Veteran has current diagnoses of prostate cancer with erectile dysfunction and bladder disorder and squamous cell cancer of the tongue metastatic to his neck lymph nodes.  Element (1) current diagnosis has been established for each of the Veteran's claims.  

Although the Veteran originally claimed entitlement to service connection for larynx cancer, the August 2015 VA medical opinion report shows that based on a review of the claims folder, the Veteran had a current diagnosis squamous cell cancer of the tongue, and he did not have a diagnosis of larynx cancer at any point during the period under appeal.  Without a current diagnosed disability at some point during the pendency of the appeal, a claim for service connection is not warranted. 

Presumptive Service Connection 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent..." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Among the list of diseases presumed to be the result of herbicide exposure is prostate cancer.  However, squamous cell cancer of the tongue is not on the list. 38 C.F.R. § 3.309(e).  

During the June 2011 Board hearing, the Veteran testified that he had never served in Vietnam.  His military service personnel records do not show that the Veteran had service in the Republic of Vietnam.  The Veteran served onboard the U.S.S. Mataco from 1958 to 1962 and he served onboard the U.S.S. Hamner from 1975 to 1978.  While the Department of Navy lists both the U.S.S. Mataco and U.S.S. Hamner as ships with service in the coastal waters of the Republic of Vietnam, the Veteran was not onboard either of those naval ships when they were stationed in Vietnam.  The U.S.S. Mataco was stationed in the coastal waters of Vietnam in 1968 and the U.S.S. Hamner was stationed in Vietnam in 1966, 1967, and 1972.  The record does not show, and the Veteran does not assert, that he had service in the Republic of Vietnam, to include the coastal waters.  

Rather, the Veteran asserted that he was exposed to herbicides, including Agent Orange, while serving onboard those naval ships and drinking contaminated water from the ship's prior service in the coastal waters of Vietnam.  The Veteran contends that there were contaminates, including Agent Orange, still aboard the U.S.S. Hamner during his period of active service, and these contaminates were contained in the evaporators that converted salt water to fresh water at sea and provided drinking water to the crew. 

The Veteran has provided an article on an environmental study that demonstrated that toxins, such as herbicides, were co-distilled during the distillation of contaminated water by evaporative distillation units aboard naval ships.  The article supports the position that Australian sailors consumed water contaminated with herbicides, including Agent Orange, that was distilled from water of inland and coastal areas in the Republic of Vietnam during the Vietnam War.  However, the article does not demonstrate that residuals of herbicides remained in the naval ship's evaporative distillation units three years after such exposure to inland and coastal waters in the Republic of Vietnam.  The Veteran's contention of exposure to herbicides via contaminated water from three years prior to consumption is too attenuated to establish actual herbicide exposure.

While the Board recognizes that the Veteran is sincere in his belief that contaminants were present aboard the U.S.S. Hamner while he served there, the Board finds that his assertions are too speculative on their face as to not constitute credible evidence of herbicide exposure during the course of his duties in active service.  Accordingly, the Board finds the preponderance of the competent and credible evidence weighs against the Veteran's assertions of exposure to herbicides.  Therefore, the herbicide presumption is not for application in this case.  See 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Although the herbicide presumption may not be applied to the Veteran's service connection claim for prostate cancer, another service connection presumption may be applicable to this claim. 

The Veteran has also asserted that he was exposed to ionizing radiation during service, and that his radiation exposure may have caused his prostate cancer and tongue cancer.  He states that when he served on the U.S.S. Mataco, the ship traveled within close vicinity of Eniwetok.  Service connection based upon exposure to radiation can be awarded three ways: 38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or in certain cases presumptive, service connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Under 38 C.F.R. § 3.309(d)(1), certain listed diseases are to be service-connected if they become manifest in a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3).  Prostate cancer or squamous cell cancer of the tongue are not included in this list, and accordingly the presumption of service connection under 38 C.F.R. § 3.309(d)(1) is not for application in this case. 

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation, calling for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

38 C.F.R. § 3.311 requires that dose data be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, including service members of the garrison or maintenance forces of Eniwetok during periods of June 21, 1951 to July 1, 1952, August 7, 1956 to August 7, 1957, or November 1, 1958 to April 30, 1959.  38 C.F.R. § 3.311(a)(2).
In all other claims involving allegations of radiation exposure, a request will be made for any available records concerning a veteran's exposure to radiation.  These records normally include, but may not be limited to, a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes prostate cancer, but not squamous cell cancer of the tongue.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  Section 3.311(b)(5) requires that prostate cancer become manifest 5 years or more after exposure. 

The Veteran has the radiogenic disease of prostate cancer, which manifested more than 5 years after his asserted exposure, and he contends that his cancer is a result of ionizing radiation in service.  Therefore, the development specified in 38 C.F.R. § 3.311 is required in this case.  The RO made a request to the NPRC for any available records concerning the Veteran's exposure to radiation, including a DD Form 1141.  A February 2013 response indicated that there were no records available regarding radiation exposure for the Veteran. 

The Veteran's service personnel and treatment records are associated with the claims file and appear complete.  There is no indication of radiation exposure in the Veteran's service personnel or treatment records.  There is no other objective evidence of record indicating the Veteran was exposed to ionizing radiation in service. 

As no records regarding radiation exposure are available for the Veteran, there are no such records to forward to the Under Secretary for Health for preparation of a dose assessment.  His statement that he was on U.S.S. Mataco that passed in close vicinity of Eniwetok is simply too generalized to provide any dose information.  The Board therefore finds that the necessary development as prescribed by 38 C.F.R. § 3.311 was completed for the Veteran's service connection claim for prostate cancer as a result of ionizing radiation in service. 

Given the absence of any records indicating radiation exposure in service, it has not been determined that the Veteran was exposed to ionizing radiation as a result of any in-service activity.  Accordingly, the requirements for service connection of the Veteran's prostate cancer under 38 C.F.R. § 3.311 are not met and his claim cannot be granted on this basis. 

The Veteran may benefit from a presumption of service connection based on a chronic disease.  The Veteran has a current diagnosis of prostate cancer, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.   Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, a disease such as prostate cancer becomes manifest to a degree of 10 percent within 1 year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309. 

In this case, there were no manifestations of the Veteran's prostate cancer during service.  The Veteran's service treatment records do not show any diagnoses or treatment related to prostate cancer or any other prostate or genitourinary condition. Furthermore, there is no showing of continuity of prostate cancer symptoms from the time of the Veteran's discharge in 1978 to the time of his diagnosis in 2001. There are no VA or private treatment records showing any prostate or genitourinary symptoms during this time, and the Veteran has not alleged continuous symptoms of prostate cancer following his discharge from service. 

The Veteran's prostate cancer did not manifest to a degree of 10 percent within one year of his separation from service.  Rather, the Veteran's prostate cancer was first detected and diagnosed in 2001, which comes more than 22 years after separation.  There is no medical evidence of record showing any symptoms of prostate cancer within one year of the Veteran's 1978 discharge, and the Veteran has not asserted that his prostate cancer manifested within one year of discharge.  As such, the presumption of service connection for chronic diseases is not for application in this case. 

The Veteran's service connection claims for prostate cancer or tongue cancer cannot be granted on a presumptive basis as related to herbicide exposure, ionizing radiation exposure, or as a chronic disease.  However, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides or ionizing radiation, or as a chronic disease incurred in service, but must also determine whether his disability is otherwise the result of active service. 

As noted above, the first element of the Veteran's direct service connection claim for prostate cancer with erectile dysfunction and bladder disorder and tongue cancer are met.  Accordingly, the next required element is in-service incurrence of a disease or injury. 

There is no indication in the Veteran's service treatment records of any diagnoses or treatment related to prostate cancer, any other prostate or genitourinary condition, or related to tongue cancer or chronic mouth condition.  The Veteran has not reported any complaints, symptoms, diagnosis of or treatment for prostate cancer or tongue cancer, or any other related condition in service.  As there is no evidence to indicate that the Veteran's prostate cancer or tongue cancer was incurred in service, the second element of his service connection claim is not met on a direct basis. 

In addition, there is no medical evidence linking the Veteran's current diagnoses of prostate cancer and tongue cancer is related to his period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of prostate cancer and tongue cancer in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for these conditions until after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Veteran's assertion that his diagnosed disorders are etiologically related to his service is not competent or persuasive evidence.  To the extent the Veteran himself believes that his diagnosed disorders are related to his period of active service, the question of causation of the Veteran's prostate cancer or tongue cancer extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for prostate cancer and tongue cancer on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 
ORDER

Entitlement to service connection for residuals of prostate cancer, to include erectile dysfunction and neurogenic bladder, is denied. 

Entitlement to service connection for tongue cancer, to include metastasis to the neck lymph nodes, is denied. 


REMAND

On his April 2015 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board via videoconference capabilities.  As videoconference and Travel Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


